Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/056023 application filed 11/17/2020.  
Claims 1-15 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 11/17/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "without" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In  Applicant is required to further bring clarification and correction to claims.
Examiner has taken the position that one or both are present in composition.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 103(a) as being obvious over HAMUNEN ET AL. (US PG PUB 20110034725) in its entirety.  Hereby referred to as HAMUNEN.  
Regarding claim 1:
HAMUNEN teaches a process for recovering sterols and fatty and/or resin acids from tall oil pitch, comprising the steps of:
a) saponifying tall oil pitch to provide saponified tall oil pitch,
b) drying the saponifled pitch to obtain dried saponified pitch,
c) subjecting the dried saponified pitch to a first high vacuum evaporation to obtain an
unsaponifiable fraction as a distillate and a first residue,
d) optionally subjecting said distillate to a second l1igh vacuum evaporation to obtain
an enriched unsaponifiable fraction,
e) crystallizing sterols from the unsaponifiable fraction or the enriched unsaponifiab!e
fraction,
f) acidulating the first residue obtained in step c) to obtain an aqueous phase and an
organic phase, separating the aqueous phase and drying the organic phase to obtain
a dried organic phase, and
g) subjecting the dried organic phase to vacuum distillation to obtain fatty and/or resin
acids and a second residue, said process additionally comprising providing pitch based
heavy components in the dried saponified pitch in an amount facilitating the
first high vacuum evaporation. The product is obtained by crystallization, the pH used
is between 1.3 and 3.0 and water is removed from the organic phase. The evaporator
is either wiped film or short path equipment, operated at 180-220°C and around
atmospheric pressure down to 500 Pa. The alkali used is NaOH and the use of the
product is in the area of biofuels.
prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Regarding claim 2:
HAMUNEN discloses in TABLE 1 that the pH of acidulation is at least 1.2.  
Regarding claim 3:
HAMUNEN discloses in para [0032] - [0033] In the crystallization step e) the sterols can be crystallized by any known method involving a solvent mixture comprising at least one, preferably at least two of the solvents selected from the group consisting of ketones, alkanols, hydrocarbons and water. A preferred solvent mixture comprises methyl ethyl ketone, methanol and water. Another preferred solvent mixture comprises a hydrocarbon, methanol and water.
Regarding claim 4:
HAMUNEN discloses in para [0044] and [0051] the temperature was kept at 110 C. in the closed vessel for 15 minutes in order to let the organic and water layers get separated. The water (bottom) layer was drained out. 


Regarding claim 5:

   Regarding claims 6 and 7:
HAMUNEN discloses in para [0031] the second high vacuum evaporation of step d) can be carried out in a thin film evaporator which preferably is equipped with an external condenser and includes a fractionation column. The thin film evaporator preferably operates at a temperature in the range of 170  C. to 290  C., more preferably 230  C. to 270  C. and at a pressure in the range of 10 to 500 Pa, more preferably 20 to 500 Pa. 
Regarding claim 8:
HAMUNEN discloses in their claim 5 wherein the amount of added said distillation residue, said pitch or said heavy fraction is between 1% and 50% by weight, preferably between 2% and 40% by weight, and more preferably between 5% and 30% by weight based on the weight of the dried saponified pitch. 
Regarding claim 9:
HAMUNEN discloses in para [0026] after the separation of the aqueous phase, the organic phase is dried and all evaporable components are evaporated in a short path evaporator.  
Regarding claim 10:
HAMUNEN discloses in para [0030] the vacuum evaporation of step c) can be carried out in a short path (wiped film) evaporator. The short path evaporator preferably operates at a temperature in the range of 250 C. to 320 C., more preferably 260 C. to 300 C., most preferably 270 C. to 280 C. and at a pressure of at most 500 Pa, more preferably at most 200 Pa, and most preferably at most 100 Pa. 

Regarding claim 11:

Regarding claim 12:
HAMUNEN discloses in TABLE 1 heavy components the % of saponified pitch is at least 23.0.
Regarding claim 13:
HAMUNEN discloses in para [0024] Also the quality of the tall oil pitch used in the first high vacuum evaporation is relevant to how much pitch-based heavy components has to be added. E.g. it seems that pitch from pine needs less heavy components than pitch from mixed birch-pine.   Regarding claim 14:
HAMUNEN discloses in para [0019] According to the present invention the required amount of pitch-based heavy components can be provided:
i) by recirculating the whole or part (e.g. 5-90%) of the second distillation residue obtained in step g) to the saponified pitch and/or to the dried saponified pitch, wherein the amount of added said residue preferably is between 1% and 50% by weight, more preferably between 2% and 40% by weight, and most preferably between 5% and 30% by weight based on the weight of the dried saponified pitch, or ii) by adding a heavy fraction separated from pitch to the saponified pitch and/or to the dried saponified pitch, wherein the amount of added said heavy fraction preferably is between 1% and 50% by weight, more preferably between 2% and 40% by weight, and most preferably between 5% and 30% by weight based on the weight of the dried saponified pitch, or iii) by adding pitch to the saponified pitch and/or to the dried saponified pitch, wherein the amount of added said pitch preferably is between 1% and 50% by weight, more preferably between 2% and 40% by weight, and most preferably between 5% and 30% by weight based on the weight of the 
Regarding claim 15:
HAMUNEN discloses in para [0015] a process which avoids the drawbacks of the above described prior art processes, including sterol losses at too high temperatures and incomplete splitting of sterol esters and also the use of external process aids which in turn increases the processing costs and can reduce the reclamation value of the residue fractions as e.g. biofuel (i.e. biodiesel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771